Citation Nr: 0841044	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-30 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
limitation of range of motion and Raynaud's, residuals of a 
fracture of the right ring finger.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 1982 to April 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision in which the RO 
assigned an increased 20 percent rating for the veteran's 
right ring finger disability, effective November 15, 2005.  
The veteran perfected an appeal with the assigned disability 
rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action, on his part, is required. 

REMAND

In correspondence received in September 2006 (VA Form 9), the 
veteran requested a video conference hearing at the RO.  He 
was scheduled for a video conference hearing on November 19, 
2008.  In an October 30, 2008 response to a video conference 
affirmation, the veteran declined a video conference hearing, 
indicating his preference to wait for a hearing before a 
Veterans Law Judge (VLJ) sitting at the RO (a Travel Board 
hearing).  Since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.  See 38 C.F.R. 
§§ 20.700, 20.704(a) (2008).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should 
notify the veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).  A copy of the notice scheduling 
the hearing should be placed in the 
record.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




